Citation Nr: 0628002	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDING OF FACT

Manifestations of the veteran's bilateral pes planus include 
pronation, weakness, stiffness, and swelling.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected bilateral pes planus have not been met.  38 
U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by a letter dated in May 2004 
that VA would help the veteran obtain such things as medical 
records, employment records, or records from other federal 
agencies.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records for him.  

The May 2004 letter explicitly notified the appellant of the 
need to submit any pertinent evidence in his possession.  
This letter also informed the veteran of the types of 
information he should submit to establish the severity of his 
disability.  The veteran was informed that the effective date 
for payment purposes will be determined based on when VA 
receives the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board therefore finds VA has satisfied the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d).  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  The record 
contains the identified VA Medical Center (VAMC) treatment 
records and the June 2004 VA examination report.  Although 
the veteran contends the VA examination was inadequate for 
rating purposes, the Board does not agree.  The evaluation of 
the veteran's feet provided in the examination report 
addresses the criteria relevant to determining a disability 
rating.  According to a December 2005 report of contact, the 
veteran has no further evidence to submit.  Therefore, the 
Board finds VA has satisfied the duty to assist in obtaining 
evidence.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2005).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's bilateral pes planus is currently assigned a 30 
percent disability evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  This rating 
contemplates acquired, bilateral flatfoot that is severe with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  In May 2004, 
the veteran filed a claim requesting a re-evaluation and 
increased rating, stating that his condition had gotten much 
worse.  The maximum schedular rating for bilateral pes planus 
is 50 percent.  The 50 percent rating is warranted for 
acquired, bilateral flatfoot that is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

In June 2004, the veteran was given a VA foot examination.  
He reported having diabetes over the past several years with 
loss of sensation in bilateral feet.  The veteran reported 
his foot pain used to be between 1 and 2 over 10, but it has 
approached 3 over 10 bilaterally over the past several years.  
He also said it could approach 5 over 10 once a month, 
lasting several hours at a time.  He also reported having 
weakness, stiffness, swelling, and lack of endurance.  He 
denied heat or redness.  The veteran reported using a cane at 
all times, and he wore corrective diabetic shoes with shoe 
inserts.  He reported decreased mobility and debility to stay 
on task for greater than ten minutes.  He reported pain at 
night that interferes with sleep.

On physical examination, the examiner found pes planus 
bilaterally with pronation.  Sensation and reflexes were 
diminished bilaterally.  There were no hammertoe deformities, 
high arch, or clawfoot deformity.  The veteran's skin 
appeared to be within normal limits.  There were decreased 
pedal pulses present.  Muscle strength was fair with ankle 
being tested bilaterally.  There was no abnormal wear on the 
veteran's shoes.  No abnormal weight bearing was noted with 
visualization of the Achilles tendon.  There was mild pain 
with manipulation of the metatarsals bilaterally.  The 
examiner diagnosed pes planus bilaterally, third degree with 
symptomatic pronation.  The examiner opined that the 
patient's flat feet syndrome appeared to be worsening with 
age.  

The veteran also submitted VAMC records of treatment he 
received for his feet in April 2003 and April 2005.  During 
an April 2003 physical examination, the veteran's feet were 
observed to be pronated bilaterally.  He had no vibratory 
sensation and absence of soft touch perception bilaterally.  
In April 2005, the veteran was evaluated at the VAMC for 
stability problems associated with his pes planus and 
diabetes.  According to the medical record, the veteran's 
diabetic shoes were not very snug around the heel, causing 
sliding in the back of the heel.  The veteran reported that 
the diabetic shoes used to somewhat help relieve his foot 
pain in the past.  The podiatrist found diabetes with 
neuropathy, as well as pes planus with severe osteoarthritic 
changes to both mid-feet bilaterally.  The podiatrist sent 
the veteran to prosthetics for fabrication of diabetic high 
top shoes or boots for more ankle support and recommended new 
insoles and that he continue using an anti-inflammatory.  The 
podiatrist also discussed the possibility of fitting the 
veteran for braces if the shoes did not relieve his pain.  

Based on an evaluation of the above evidence, the Board 
concludes that the severity of the veteran's disability more 
closely approximates the 30 percent rating than the 50 
percent rating.  The medical evidence indicates that 
pronation was observed in the veteran's feet.  The 30 percent 
rating contemplates pronation, and the veteran's pronation is 
not noted to severe enough to warrant a 50 percent rating.  
Neither the VA examiner nor the treating physicians noted 
extreme tenderness on the plantar surfaces of his feet.  The 
June 2004 VA examination report indicates that there was no 
abnormal weight bearing noted with visualization of the 
Achilles tendon, and the veteran's shoes did not show 
abnormal wear.  This description does not indicate the marked 
inward displacement and severe spasm of the Achilles tendon 
contemplated by the 50 percent rating.  Medical records did 
indicate swelling and pain on manipulation and use 
accentuated, but these symptoms still only warrant a 30 
percent rating.  Likewise, symptoms of weakness are included 
in ratings as low as 10 percent.  

The evidence of record does not support the veteran's 
contention that his symptoms are not improved by orthopedic 
shoes or appliances.  The veteran's most recent medical 
examination report reflects that he was fitted for shoes or 
boots to relieve the pain and instability in his feet.  There 
is no indication in these records that the veteran's symptoms 
were not relieved by the measures recommended by the 
podiatrist.  In addition, the VAMC podiatrist indicated the 
veteran's foot pain and instability were a result of his 
diabetes, not his pes planus.  The evidence is against an 
increased evaluation for bilateral pes planus, and the claim 
is denied.  

Moreover, the Board finds no evidence of an exceptional 
disability picture to warrant a rating in excess of 30 
percent.  See 38 C.F.R. § 3.321 (2005).  The veteran has not 
required hospitalization due to his service-connected 
disability, and there is no evidence to show that his job 
performance is hindered to a degree beyond that which is 
already considered by the schedular rating.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling, is 
denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


